52 F.3d 345
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Gary E. BLIZZARD, Plaintiff-Appellant,v.Lieutenant Gerald FLAHERTY, Lieutenant James Tyndall, WardenRick Kearney, and Unknown (Unnamed at This TimePending Discovery) Defendants,Defendants-Appellees.
No. 95-1239.
United States Court of Appeals, Federal Circuit.
April 7, 1995.

ORDER
BRYSON, Circuit Judge.


1
The court considers, sua sponte, whether it should transfer Gary E. Blizzard's appeal to the United States Court of Appeals for the Third Circuit.


2
The United States District Court for the District of Delaware entered a final judgment in Blizzard's civil rights case on February 21, 1995.  Blizzard filed a timely notice of appeal.  For unknown reasons, the district court directed the appeal to this court.  The district court's clerk's office now indicates that it wishes the case returned to it so that it can direct the appeal to the Third Circuit.  However, we deem the better course is for this court to transfer the case pursuant to 28 U.S.C. Sec. 1631 (whenever an appellate court finds there is a want of jurisdiction, it may transfer an appeal to a court in which the action should have been brought).


3
Accordingly,

IT IS ORDERED THAT:

4
Blizzard's appeal is transferred to the Third Circuit.